     Case 2:18-cr-00422-SMB Document 500 Filed 03/14/19 Page 1 of 11




     Bruce Feder (AZ Bar No. 004832)
 1
     FEDER LAW OFFICE, P.A.
 2   2930 E. Camelback Road, Suite 160
     Phoenix, Arizona 85016
 3
     Telephone: (602) 257-0135
 4   Email: bf@federlawpa.com
     Counsel for Defendant Scott Spear
 5
 6   Paul J. Cambria, Jr. (NY State Bar No. 15873, admitted Pro Hac Vice)
     pcambria@lglaw.com
 7   Erin McCampbell, (NY State Bar No. 4480166, admitted Pro Hac Vice)
     emccampbell@lglaw.com
 8   LIPSITZ GREEN SCIME CAMBRIA LLP
 9   42 Delaware Avenue, Suite 120
     Buffalo, New York 14202
10   Telephone (716) 849-1333 / Facsimile (716) 855-1580
     Counsel for Defendant Michael Lacey
11
     Additional counsel listed on next two pages
12
13                      IN THE UNITED STATES DISTRICT COURT
14                            FOR THE DISTRICT OF ARIZONA
15
16   United States of America,
17                                                     No. CR-18-00422-PHX-SMB
18                               Plaintiff.

19
             v.                                        DEFENDANTS’ JOINT EXPERT
20                                                     WITNESS DISCLOSURE
21
     Michael Lacey, et al.,
22
23
                                 Defendants.
24
     . . .
25
26   . . .
                                                   1
     Case 2:18-cr-00422-SMB Document 500 Filed 03/14/19 Page 2 of 11




     Thomas H. Bienert, Jr. (CA State Bar No. 135311, admitted Pro Hac Vice)
 1
     Whitney Z. Bernstein (CA State Bar No. 304917, admitted Pro Hac Vice)
 2   BIENERT, MILLER & KATZMAN, PLC
     903 Calle Amanecer, Suite 350
 3
     San Clemente, California 92673
 4   Telephone: (949) 369-3700
     Facsimile:     (949) 369-3701
 5   Email:         tbienert@bmkattorneys.com
 6                  wbernstein@bmkattorneys.com
     Attorneys for James Larkin
 7
     James C. Grant (Wash. Bar No. 14358; admitted Pro Hac Vice)
 8
     DAVIS WRIGHT TREMAINE LLP
 9   1201 Third Ave, Suite 2200
     Seattle, Washington 98101
10   Telephone: (206) 757-8096
11   Facsimile: (206) 757-7096
     Email: jimgrant@dwt.com
12   Counsel for Michael Lacey and James Larkin
13
     Gary S. Lincenberg (CA State Bar No. 123058, admitted Pro Hac Vice)
14   Ariel A. Neuman (CA State Bar No. 241594, admitted Pro Hac Vice)
     BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
15
     DROOKS, LINCENBERG & RHOW, P.C.
16   1875 Century Park East, 23rd Floor
     Los Angeles, CA 90067-2561
17   Telephone: (310) 201-2100
18   Facsimile: (310) 201-2110
     Email:       glincenberg@birdmarella.com
19                aneuman@birdmarella.com
20   Counsel for John Brunst

21   Michael L. Piccarreta (AZ Bar No. 003962)
     PICCARRETA DAVIS KEENAN FIDEL PC
22   2 E Congress St., Suite 1000
23   Tucson, Arizona 85701
     Telephone: (520) 622-6900
24   Facsimile: (520) 622-0521
25   Email:       mlp@pd-law.com
     Counsel for Andrew Padilla
26   . . .
                                               2
     Case 2:18-cr-00422-SMB Document 500 Filed 03/14/19 Page 3 of 11




     Steve Weiss (AZ Bar No. 002261)
 1
     KARP & WEISS PC
 2   3060 N Swan Rd.
     Tucson, Arizona 85712
 3
     Telephone: (520) 325-4200
 4   Facsimile: (520) 325-4224
     Email: sweiss@karpweiss.com
 5   Counsel for Joye Vaught
 6                                                                                         __
 7         This expert disclosure statement and its contents are preliminary in light of the
 8   facts that:   a) the government’s expert disclosure does not comply with Rule 16,
 9   F.R.Crim.P.; b) the government has disclosed just a small fraction of the data it says it
10   expects to disclose to the Defendants, with the government producing what the
11   Defendants understand to be 60 terabytes (60,000 gigabytes) of data in the past week
12   and representing that an additional 60 servers, comprising at least 440 terabytes of data
13   (440,000 gigabytes), are yet to come;1 and c) the Defendants’ ability to retain potential
14   experts for the scheduled January 2020 trial date has been severely impaired by the
15   government’s sweeping and massive pre-trial seizures of the Defendants’ assets and
16   attorneys’ retainers.   Accordingly, this disclosure statement does not represent the
17   final names and opinions of the defense experts, but is a good-faith preliminary
18   disclosure statement subject to supplementation once the government’s disclosures
19
     1 One gigabyte of data is approximately 15,477 to 297,317 pages per gigabyte,
20   depending on the type of data at issue. See How Many Pages in a Gigabyte?,
21   Discovery Services Fact Sheet, LexisNexis, available at
     https://www.lexisnexis.com/applieddiscovery/lawlibrary/whitePapers/ADI_FS_PagesI
22   nAGigabyte.pdf. Defendants do not currently have the infrastructure to review the
     approximately 60 terabytes of hard drives received this past week in discovery to
23
     ascertain what type of data it contains or estimate the pages associated. Similarly, as
24   Defendants only learned of the 60 outstanding servers, which are purportedly tied up in
     the MLAT process, in a letter from AUSA Jones’ dated March 7, 2019 (see
25   Defendants’ First Joint Motion for Extension of Time to Disclose Anticipated Initial
26   and Rebuttal Expert Testimony, Doc. 498, at Exhibit 4B). Consequently, Defendants
     do not know precisely how many pages of discovery are outstanding.
                                                   3
     Case 2:18-cr-00422-SMB Document 500 Filed 03/14/19 Page 4 of 11




 1   and discovery productions are complete, and as the Defendants are able to finance the
 2   review of the disclosure, their investigation, and the engagement of experts.
 3         The potential areas of expert testimony, names of potential experts and their
 4   preliminary opinions are as follows:
 5         1.      Bates Butler, former acting United States Attorney in the District of
 6 Arizona, Assistant United States Attorney, Defense Lawyer.
 7         The     Defendants       anticipate    presenting     expert    testimony     on
 8   informant/cooperating witness testimony and sentencing.       Mr. Butler is anticipated
 9   to testify about the prosecution’s use of such witnesses, defense proffers, cooperation
10   agreements and the interpretation and application of such agreements, preparation of
11   informant cooperating witness testimony by the prosecution, plea agreements and
12   sentencing recommendations and expectations.       Mr. Butler’s opinions will be based
13   on his experience as a former acting United States attorney in the District of Arizona,
14   assistant United States Attorney, defense lawyer, seminars he has presented and
15   attended, and his over four decades of practicing criminal law.        A copy of Mr.
16   Butler’s CV is attached hereto as Exhibit A.
17         2.      Roman L. Weil, Professor Emeritus of Accounting, The University
18   of Chicago Booth School of Business, Ph.D., CPA.
19         The Defendants anticipate presenting expert testimony on the following topics:
20   (1) the functions that a Chief Financial Officer (“CFO”) performs in a corporate
21   setting, including what is and is not required of a CFO in assessing allegations that a
22   company or one of its subsidiaries has engaged in unlawful conduct; and (2) the loan
23   covenants that are typically included in a seller-financed sale.
24         Professor Weil’s opinions will be based on his education, extensive experience
25   teaching and writing about corporate governance and accounting matters, and service
26   on professional boards.     Professor Weil has previously testified as an expert on
                                                   4
     Case 2:18-cr-00422-SMB Document 500 Filed 03/14/19 Page 5 of 11




 1   corporate governance and accounting matters in state and federal court.      A copy of
 2   Professor Weil’s CV is attached hereto as Exhibit B.
 3         3.      Alexandra Levy, Adjunct Professor at Notre Dame Law School
 4         The Defendants anticipate presenting expert testimony on the effect of imposing
 5   liability on Backpage for advertisements placed by third parties; the utility of online
 6   commercial advertisements to law enforcement in identifying and rescuing victims of
 7   sex trafficking; sex trafficking and/or prostitution; causation or lack thereof; the
 8   practices of Backpage, Craigslist, Facebook, Google, and other Internet providers as
 9   such practices pertain to these issues, and rebuttal testimony of various plaintiff’s
10   experts including but not limited to Professor Roe-Sepowitz.
11         Dr. Levy’s anticipated testimony will be based on her quantitative and
12   qualitative research, training, academic and outside teaching, practical experience,
13   prior testimony, authorship of books, articles, and other academic or literary papers
14   published in her field of expertise, discussions with other experts and persons
15   responsible for editing and moderation at some of the subject internet providers, review
16   of the books, articles, studies, and seminars on these topics, and other related
17   experience.   A copy of Dr. Levy’s CV is attached here to as Exhibit C.
18         4.      Dr. Alexandra Lutnick, Ph.D.
19         The Defendants anticipate presenting expert testimony on the effect of imposing
20   liability on Backpage for advertisements placed by third parties; the utility of online
21   commercial advertisements to law enforcement in identifying and rescuing victims of
22   sex trafficking; sex trafficking and/or prostitution; causation or lack thereof; the
23   practices of Backpage, Craigslist, Facebook, Google, and other Internet providers as
24   such practices pertain to these issues, and rebuttal testimony of various plaintiff’s
25   experts including but not limited to Professor Roe-Sepowitz.
26   . .   .
                                                  5
     Case 2:18-cr-00422-SMB Document 500 Filed 03/14/19 Page 6 of 11




 1         The bases of Dr. Lutnick’s anticipated testimony is her quantitative and
 2   qualitative research, training, academic and outside teaching, practical experience,
 3   prior testimony, authorship of books, articles, and other academic or literary papers
 4   published in her field of expertise, discussions with other experts and persons
 5   responsible for editing and moderation at some of the subject internet providers, review
 6   of the books, articles, studies, and seminars on these topics, and other related
 7   experience.   A copy of Dr. Lutnick’s CV is attached hereto as Exhibit D.
 8         5.      Dr. Kimberly Mehlman-Orozco, Ph.D.
 9         The Defendants anticipate presenting expert testimony on the effect of imposing
10   liability on Backpage for advertisements placed by third parties; the utility of online
11   commercial advertisements to law enforcement in identifying and rescuing victims of
12   sex trafficking; sex trafficking and/or prostitution; causation or lack thereof; the
13   practices of Backpage, Craigslist, Facebook, Google, and other Internet providers as
14   such practices pertain to these issues, and rebuttal testimony of various plaintiff’s
15   experts including but not limited to Professor Roe-Sepowitz.
16         Dr. Mehlman-Orozco’s anticipated testimony will be based on her quantitative
17   and qualitative research, training, academic and outside teaching, practical experience,
18   prior testimony, authorship of books, articles, and other academic or literary papers
19   published in their field of expertise, discussions with other experts and persons
20   responsible for editing and moderation at some of the subject internet providers, review
21   of the books, articles, studies, and seminars on these topics, and other related
22   experience.   A copy of Dr. Mehlman-Orozco’s CV is attached hereto as Exhibit E.
23         6.      William Norman, J.D., L.L.M., a partner at Ord & Norman, and
24   Senior Adjunct Professor at Golden Gate University.
25         The Defendants anticipate presenting expert testimony on the lawful formation
26   of and lawful uses of offshore trusts.
                                                  6
     Case 2:18-cr-00422-SMB Document 500 Filed 03/14/19 Page 7 of 11




 1         Professor Norman’s opinions will be based on his education, training, academic
 2   teaching, practical experience, scholarship, presentations, and other related
 3   experience.    A copy of Professor Norman’s CV will be forthcoming.
 4         7.       The Defendants anticipate presenting expert testimony on law
 5   enforcement officers’ investigation and prosecution of sex crimes, including but not
 6   limited to prostitution, child prostitution, and other related crimes; how the assistance
 7   of Internet site owners and employees render and impede assistance in these
 8   investigations, the terminology used in the sex industry by legal escorts, strippers,
 9   fetishists, and illegal prostitution.   The expert(s) in this field have not yet been
10   retained, but may include former and/or current FBI agents and state law enforcement
11   officers who worked with Backpage and publicly and privately commended Backpage
12   on its cooperation.     The correspondence, with the names, agencies and contact
13   information, relating to this cooperation is in the possession of the government, and
14   has not yet been fully disclosed, notwithstanding the government’s Rule 16 and Brady
15   obligations;
16         8.       The Defendants anticipate presenting expert testimony on editing and
17   moderating Internet sites by the owners and employees of the sites, the challenges and
18   expense involved in editing and moderating, the evolving standards of editing and
19   moderating in the Internet provider community from 2004 to the present, the editing
20   and moderating practices of Backpage, Craigslist, Facebook, Google, and other
21   Internet providers and the reasonableness of Backpage practices, the state and federal
22   regulating standards relating to editing and moderating practices, impeachment of the
23   government’s experts and other related topics.     The expert(s) in this field have not
24   yet been retained, but his/her/their anticipated testimony will be based on said experts’
25   training, academic teaching, practical experience, authorship of books, articles, and
26   other academic or literary papers published, discussions with other experts and persons
                                                   7
     Case 2:18-cr-00422-SMB Document 500 Filed 03/14/19 Page 8 of 11




 1   responsible for editing and moderation at many of the internet providers in the United
 2   States, review of the books, articles, studies, and seminars on these topics,
 3   impeachment of the government’s experts, and other related experience.
 4         9.      The Defendants anticipate presenting expert testimony on the marketing
 5   aggregation strategies and techniques used by newspapers both for print and online
 6   publications to boost readership and to generate advertising revenue.     The expert(s)
 7   in this field have not yet been retained, but his/her/their anticipated testimony will be
 8   based on said experts’ training, academic teaching, practical experience, authorship of
 9   books, articles, and other academic or literary papers published, discussions with other
10   experts and persons responsible for marketing and aggregation strategies and
11   techniques at some of the subject Internet providers, review of the books, articles,
12   studies, and seminars on these topics, impeachment of the government’s experts, and
13   other related experience.
14         10.     The Defendants anticipate presenting expert testimony on the lawful
15   formation of and lawful uses of offshore trusts as a matter of United States and
16   European Union law.         The expert(s) in this field have not yet been retained, but
17   his/her/their anticipated testimony will be based on said experts’ training, academic
18   teaching, practical experience, authorship of books, articles, and other academic or
19   literary papers published, review of the books, articles, studies, and seminars on these
20   topics, and other related experience.
21         Defendants reserve the right to elicit testimony from their anticipated experts
22   regarding other matters that may arise during the course of trial, including testimony
23   presented during the government’s case-in-chief, matters raised during the
24   government’s cross-examination of any defense witnesses, and any other evidence
25   introduced by the government.
26   . .   .
                                                   8
     Case 2:18-cr-00422-SMB Document 500 Filed 03/14/19 Page 9 of 11




 1              RESPECTFULLY SUBMITTED this 14th day of March, 2019.
 2
                                       FEDER LAW OFFICE, PA
 3                                     /s/ Bruce Feder
                                       Bruce Feder
 4
                                       Attorney for Scott Spear
 5
                                       LIPSITZ GREEN SCIME
 6                                     CAMBRIA, LLP
 7                                     /s/ Paul Cambria, Jr.
                                       Paul Cambria
 8                                     Erin McCampbell
                                       Attorney for Michael Lacey
 9
10                                     BIENERT MILLER & KATZMAN, PLC
                                       /s/ Thomas H. Bienert, Jr.
11
                                       Thomas H. Bienert, Jr.
12                                     Whitney Z. Bernstein
                                       Attorney for James Larkin
13
14                                     DAVIS WRIGHT TREMAINE, LLP
                                       /s/ James C. Grant
15                                     James C. Grant
                                       Attorney for James Larkin
16
17                                     BIRD MARELLA BOXER WOLPERT
                                       NESSIM        DROOKS LINCENBERG
18                                     & RHOW, PC
19                                     /s/ Gary Lincenberg
                                       Gary Lincenberg
20                                     Ariel Newman
21                                     Gopi Panchapakesan
                                       Attorneys for Jed Brunst
22
                                       PICCARRETA DAVIS KEENAN
23
                                       FIDEL, PC
24                                     /s/ Michael Piccarreta
                                       Michael Piccarreta
25                                     Attorney for Andrew Padilla
26   . .   .

                                         9
     Case 2:18-cr-00422-SMB Document 500 Filed 03/14/19 Page 10 of 11




                                       KARP & WEISS, PC
 1
                                       /s/ Stephen M. Weiss
 2                                     Stephen M. Weiss
                                       Attorney for Joye Vaught
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
     . .   .
26   . .   .
                                         10
     Case 2:18-cr-00422-SMB Document 500 Filed 03/14/19 Page 11 of 11




 1                              CERTIFICATE OF SERVICE
 2
            I hereby certify that on the 14th day of March, 2019, I electronically transmitted
 3
     the foregoing to the Clerk of the Court via the CM/ECF system for filing and
 4   transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
 5
     Kevin Rapp: Kevin.Rapp@usdoj.gov
 6   Andrew Stone: Andrew.Stone@usdoj.gov
     Margaret Perlmeter: Margaret.Perlmeter@usdoj.gov
 7   John Kucera: John.Kucera@usdoj.gov
 8   Reginald Jones: Reginald.Jones@usdoj.gov
     Peter S. Kozinets: Peter.Kozinets@usdoj.gov
 9   Attorneys for the United States
10
     Anne Chapman: anne@mscclaw.com
11   Lee Stein: lee@mscclaw.com
     Paul Cambria: pcambira@lglaw.com
12
     James Grant: jimgrant@dwt.com
13   Erin McCampbell: emccampbell@lglaw.com
     Robert Corn-Revere: bobcornrevere@dwt.com
14   Ronald London: ronnielondon@dwt.com
15   Janey Henze Cook: janey@henzecookemurphy.com
     John Littrell: jlittrell@bmkattorneys.com
16   Kenneth Miller: kmiller@bmkattorneys.com
     Whitney Bernstein: wbernstein@bmkattorneys.com
17
     Michael Piccarreta: mlp@pd-law.com
18   Stephen M. Weiss: sweiss@karpweiss.com
     Michael Kimerer: mdk@kimerer.com
19   Rhonda Neff: rneff@kimerer.com
20   Tom Bienert: tbienert@bmkattorneys.com
     Gary Lincenberg: gsl@birdmarella.com
21   Ariel Neuman: aneuman@birdmarella.com
22   KC Maxwell: kcm@kcmaxlaw.com
     David Wakukawa: dsw@kcmaxlaw.com
23   Seetha Ramachandran: Seetha.Ramachandran@srz.com
     Attorneys for the Defense
24
25
     By: /s/ A. Jones
26

                                                  11
